The plaintiff in error claims that he has been deprived of dueprocess of law and equal protection of the law, and that, therefore, a constitutional question is presented entitling him to file his petition in error in this court as a matter of right.
An examination of the record, including the amended petition filed in the court of common pleas, shows that the statutory provisions, if taken *Page 327 
advantage of by plaintiff in error, would have afforded complete protection of his rights. Denial of relief from the result of his own errors and omissions does not present a constitutional question. The petition in error is therefore dismissed.
Petition in error dismissed.
MARSHALL, C.J., DAY, ALLEN, KINKADE and MATTHIAS, JJ., concur.
ROBINSON and JONES, JJ., not participating.